DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 10/05/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1 and 18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over SMYTH et al (US 2018/0285740; hereinafter SMYTH) in view of LEPRINCE et al (US 2010/0232728; hereinafter LEPRINCE).
Regarding claim 1 SMYTH discloses a method for pattern detection, comprising:
obtaining data in a time-series (paragraphs [0083], [0092], [0163]; SMYTH discloses that recurrent neural networks are configured to process with sequenced data (e.g., time series or text));
creating one-dimensional or multi-dimensional vector from the time-series data, wherein the one-dimensional or multi-dimensional vector are created either independently or jointly with the time-series (paragraphs [0016 - 0017], [0092], SMYTH discloses that the input receiver is configured to map each character of the one or more code samples to a multi-dimensional vector);
training a deep neural network with the one-dimensional or multi-dimensional vector utilizing historical and/or simulated data to provide a neural network model (paragraphs [0081], [0084], [0089], [0092]; MYTH discloses that a strength of deep learning is that it automatically learns representations; as information passes through deeper and deeper layers, more complex features are learned. The method uses several state-of-the-art techniques from deep learning);
processing ongoing data with the neural network model to detect one or more patterns of a particular category in the ongoing data (paragraphs [0092]; SMYTH discloses that recurrent neural networks are configured to process with sequenced data (e.g., time series or text), and the hidden state of an RNN may be updated with the latest data point along with a history of all previous data points); and
localizing the one or more patterns in time based on the one-dimensional or multi-dimensional vector (paragraphs [0095], [0105], [0111], [0130]; SMYTH discloses that the Convolutional neural Network (CNN) are especially robust at detecting patterns, even under translation, rotation or re-scaling. In some embodiments of the model, the convolution layer engine 108 utilizes one or more one-dimensional (1D) CNNs, where the dimension in this case is the sequence of text).
SMYTH discloses all the limitations, but fails to specifically disclose one-dimensional or multi-dimensional windows.
LEPRINCE, in an analogous art, discloses the idea of using one-dimensional or multi-dimensional windows (paragraphs [0064]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of SMYTH by using one-dimensional or multi-dimensional windows as evidenced by LEPRINCE for the purpose of detecting patterns in time-series in a more effective and reliable manner.
 
Regarding claim 2, SMYTH discloses the method of claim 1, wherein the time-series data is obtained by monitoring a telecommunications network (paragraphs [0072], [0206], [0208]).
	Regarding claim 3, SMYTH discloses the method of claim 2, wherein the time-series data and the ongoing data are any of logs, Performance Monitoring (PM) data, packet buffer measurements, and physical layer impairment measurements (paragraphs [0172], [0218]).
	Regarding claim 4, SMYTH discloses the method of claim 1, wherein the neural network model is a convolutional neural network (CNN) including one or more CNN blocks, each CNN block including one or more CNN layers (paragraphs [0014], [0016]).
	Regarding claim 5, SMYTH discloses the method of claim 4, wherein each CNN block further includes one or more non-CNN layers (paragraph [0016], [0030]).
	Regarding claim 6,  SMYTH discloses the method of claim 5, wherein each CNN layer is sandwiched between the non-CNN layers (paragraphs [0016], [0018], [0030]). 
	Regarding claim 7,  SMYTH discloses the method of claim 5, wherein the one or more non-CNN layers include one or more pooling layers following the one or more CNN layers (paragraphs [0014], [0016], [0106]).
	Regarding claim 8,  SMYTH discloses the method of claim 4, wherein the neural network model is configured to perform a convolution process on flexible, non-rectangular boundaries to surround anomalies in a feature map (paragraphs [0006], [0106).
	Regarding claim 11,  SMYTH and LEPRINCE disclose the method of claim 1, wherein the one-dimensional or two- dimensional windows are sliding windows including sequences of inputs used in a preprocessing procedure (LEPRINCE: paragraph [0125]).
	Regarding claim 12,  SMYTH and LEPRINCE disclose the method of claim 1, further comprising optimizing hyper- parameters and selecting a best transformation for the optimized hyper-parameters (SMYTH: paragraphs [0151], [0157], [0218]).
	Regarding claim 13,  SMYTH and LEPRINCE disclose the method of claim 1, wherein the neural network model utilizes a heat map or Fourier transform to define bounding boxes around detected anomalies (SMYTH: paragraphs [0078 - 0079], [0085]; SMYTH discloses Using a sufficient large and varied training set, a neural network is configured to perform a non-linear projection of the space of benign and malicious code, and form an accurate decision boundary).
	Regarding claim 14,  SMYTH and LEPRINCE disclose the method of claim 13, wherein a masking module is configured to mask the bounding boxes (SMYTH: paragraphs [0079], [0103], [0123 - 0124]).
	Regarding claim 15,  SMYTH and LEPRINCE disclose the method of claim 14, further comprising utilizing a meta-learning process on the masked bounding boxes (SMYTH: paragraphs [0079], [0103], [0123 - 0124]).
	Regarding claim 16,  SMYTH and LEPRINCE disclose the method of claim 14, wherein the masking module uses tensors (paragraphs [0017 - 0019).
	Regarding claim 17,  SMYTH and LEPRINCE disclose the method of claim 1, further comprising the step of classifying the data as normal or anomalous based on thresholds (SMYTH: paragraphs [0078 – 0079], [0084 - 0085], [0088]).
Regarding claim 18,  SMYTH discloses a non-transitory §computer-readable medium configured to store a program executable by a processing system, the program including instructions to cause the processing system to:
obtain time-series data (paragraphs [0083], [0092], [0163]; SMYTH discloses that recurrent neural networks are configured to process with sequenced data (e.g., time series or text));
create one-dimensional or multi-dimensional vector from the time-series data (paragraphs [0016 - 0017], [0092], SMYTH discloses that the input receiver is configured to map each character of the one or more code samples to a multi-dimensional vector);
train and optimize hyper-parameters of one or more machine learning algorithms with the one-dimensional or multi-dimensional vector obtained from historical data to create one or more machine learning models (paragraphs [0151], [0157], [0218]);
determine an algorithm among the one or more machine learning algorithms with the best performance ([0151], [0157], [0218]);
utilize the machine learning model created from the algorithm determined to have the best performance to classify future vector as containing a pattern of a particular category (paragraphs [0092]; SMYTH discloses that recurrent neural networks are configured to process with sequenced data (e.g., time series or text), and the hidden state of an RNN may be updated with the latest data point along with a history of all previous data points); and
localize the pattern in time in ongoing data based on the one-dimensional or multi-dimensional vector (paragraphs [0095], [0105], [0111], [0130]; SMYTH discloses that the Convolutional neural Network (CNN) are especially robust at detecting patterns, even under translation, rotation or re-scaling. In some embodiments of the model, the convolution layer engine 108 utilizes one or more one-dimensional (1D) CNNs, where the dimension in this case is the sequence of text).
SMYTH discloses all the limitations, but fails to specifically disclose one-dimensional or multi-dimensional windows.
LEPRINCE, in an analogous art, discloses the idea of using one-dimensional or multi-dimensional windows (paragraphs [0064]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of SMYTH by using one-dimensional or multi-dimensional windows as evidenced by LEPRINCE for the purpose of detecting patterns in time-series in a more effective and reliable manner.
Regarding claim 19, SMYTH discloses the non-transitory computer-readable medium of claim 18, wherein the time-series data is obtained by monitoring a communication network (paragraphs [0206], [0208]).
	Regarding claim 20, SMYTH discloses the non-transitory computer-readable medium of claim 19, wherein the time-series data and the ongoing data are any of logs, Performance Monitoring (PM) data, packet buffer measurements, and physical layer impairment measurements (paragraphs [0172], [0180][0195]).
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over SMYTH et al (US 2018/0285740; hereinafter SMYTH) in view of LEPRINCE et al (US2010/0232728; hereinafter LEPRINCE), and further in view of Venkataramani et al (US 2018/0136912; hereinafter Venkataramani).
	Regarding claim 9,  SMYTH and LEPRINCE disclose all the limitations in claim 4, but fails to specifically disclose that the neural network model is a regional CNN (R-CNN).
	Venkataramani, in an analogous art, discloses that the neural network model is a regional CNN (R-CNN) (paragraph [0020]; Venkataramani discloses examples of DL networks include Deep Neural Networks (DNNs), Convolutional Neural Networks (CNNs or ConvNets), Region-based CNNs (R-CNNs)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of SMYTH and LEPRINCE by showing that the neural network model is a regional CNN (R-CNN) as evidenced by Venkataramani for the purpose of implementing deep learning programs used to classify images, text, audio, speech, etc.
Regarding claim 10, SMYTH, LEPRINCE, and  venkataramani disclose the method of claim 1, wherein the neural network model is a deconvolutional neural network (Venkataramani: paragraph [0020]). Same motivation as in claim 9.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SMYTH et al (US 2018/0285740; hereinafter SMYTH) in view of LEPRINCE et al (US 2010/0232728; hereinafter LEPRINCE), and further in view of Haden et al (US 2015/0125042; hereinafter Haden).
Regarding claim 21, SMYTH and LEPRINCE disclose all the limitations in claim 18, but fail to specifically disclose that the time-series data is obtained from a vehicular traffic monitoring system, a vehicle maintenance system, a medical monitoring system, a financial monitoring system, or a natural disaster sensing system.
Haden, in an analogous art, discloses that the time-series data is obtained from a vehicular traffic monitoring system, a vehicle maintenance system, a medical monitoring system, a financial monitoring system, or a natural disaster sensing system (paragraph [0057]; Haden discloses that a data collection system such as system 802 may be a specific geographical location where cameras 804 have been emplaced to observe vehicle traffic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of SMYTH by showing that the time-series data is obtained from a vehicular traffic monitoring system, a vehicle maintenance system, a medical monitoring system, a financial monitoring system, or a natural disaster sensing system as evidenced by Haden for the purpose of identify whether an area has a flow of heavier or light-weight vehicles to assist in traffic system planning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457